Name: Council Regulation (EC) No 592/97 of 11 March 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Cyprus on the adjustment of the regime for imports into the European Community of oranges originating in Cyprus, and amending Regulation (EC) No 1981/94
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade;  Europe;  plant product;  European construction
 Date Published: nan

 \ 4. 4. 97 EN Official Journal of the European Communities No L 89/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 592/97 of 11 March 1997 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Cyprus on the adjustment of the regime for imports into the European Community of oranges originating in Cyprus, and amending Regulation (EC) No 1981/94 THE COUNCIL OF THE EUROPEAN UNION, the West Bank and the Gaza Strip, Tunisia and Turkey, and providing detailed rules for extending and adapting these tariff quotas, should be amended to implement the new regime for imports into the European Community of oranges originating in Cyprus, as provided for in the abovementioned Agreement, with effect from 1 December 1996, Having regard to the Treaty establishing the European Community, and in particular Article 113 , in conjunction with the first sentence of Article 228 (2) thereof, Having regard to the proposal from the Commission , HAS ADOPTED THIS REGULATION: Whereas, in the context of the Uruguay Round of multi ­ lateral trade negotiations, the import regime for oranges has been changed; Whereas, within the negotiations concluded with Cyprus concerning the impact of the Uruguay Round on the trade relations between the parties, certain adjustments to the import regime for oranges from Cyprus are foreseen ; Article 1 The Agreement in the form of an Exchange of Letters between the European Community and Cyprus on the adjustment of the regime for imports into the European Community of oranges originating in Cyprus is hereby approved on behalf of the European Community. The text of the Agreement is attached to this Regulation .Whereas an agreement has been reached to put into force in advance and until the entry into force of the definitive agreement the provisions regarding the import regime for oranges; Whereas this Agreement should now be approved; Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement so as to bind the Community. Whereas Council Regulation (EC) No 1981 /94 of 25 July 1994 ('), opening and providing for the administration of Community tariff quotas for certain products originating in Algeria, Cyprus, Egypt, Israel , Jordan , Malta, Morocco, Article 3 (') OJ No L 199, 2. 8 . 1994, p. 1 . (Regulation as last amended by Regulation (EC) No 2397/96 (OJ No L 327, 18 . 12 . 1996, p . 1 )). Council Regulation (EC) No 1981 /94 is hereby amended as follows : No L 89/2 I EN I Official Journal of the European Communities 4. 4. 97 1 . In Annex V, Order No 09.1431 shall be inserted between Order Nos 09.1409 and 09.1407 as follows: Order No CN code Taric Description Quota volume (tonnes) Rate of duty (% ) 09.1431 0805 10 01 0805 10 05 0805 10 09 0805 10 11 0805 10 15 0805 10 19 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 33 0805 10 35 0805 10 61 0805 10 65 0805 10 69 Fresh oranges from 1 December to 31 May of the following year 48 200 o 0 2. At the end of Annex V the following footnote shall be added : '(3) Within this quota, the agreed entry price beyond which the specific additional duty provided in the Community's list of concessions to the WTO is reduced to zero, is :  ECU 273/tonne from 1 December 1996 to 31 May 1997,  ECU 271 /tonne from 1 December 1997 to 31 May 1998 ,  ECU 268/tonne from 1 December 1998 to 31 May 1999 ,  ECU 266/tonne from 1 December 1999 to 31 May 2000,  ECU 264/tonne for every period thereafter, from 1 December to 31 May. If the entry price for a consignment is up to 2, 4, 6 or 8 % lower than the agreed entry price, the specific custom's duty shall be equal respectively to 2, 4, 6 or 8 % of this agreed entry price . If the entry price for a consignment is less than 92 % of the agreed entry price, the specific custom's duty bound within the WTO shall apply.' Article 4 The Commission shall adopt detailed rules for the application of this Regulation, in accordance with the procedure laid down in Article 46 of Regulation (EC) No 2200/96 ('). Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 December 1996 . (') OJ No L 297, 21 . 11 . 1996, p. 1 . 4. 4. 97 EN Official Journal of the European Communities No L 89/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 March 1997. For the Council The President A. JORRITSMA-LEBBINK